DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-37 are pending and under examination.

Priority
	Acknowledge is made that this application is continuation of US patent application 16089194, filed on 09/27/2018; which is national stage of international patent application PCT/EP2017/058268, filed on 04/16/2017; which claims priority from Sweden patent application SE1650467-2, filed on 04/06/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Payne et al. (US20040126369).
The limitation of Claim(s) 18-25 is met by Payne et al. disclosing teaches a method of treating a fungal infection such as vaginal candidiasis from C. albicans by administering a composition comprising glucono-delta-lactone  and talc (carrier) to vagina, and no additional step or no additional antifungal agent is required (claims 27-36; claims 41-42, page 2, [0016]).
Regarding the above 102 rejections, it is a genus anticipate a species. A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). MPEP 2131.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US20040126369).
 In arguendo that Claim(s) 18-24 are not anticipated, they are still obvious according to the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Payne et al. teaches methods and compositions for intravaginal administration of peroxide-generating enzymes and substrates for promoting the growth of Gram positive bacilli, inhibiting Gram-negative bacilli, promoting an oxidizing environment, and/or treating or preventing disturbances of the vaginal bacterial flora accompanying the reduction of Gram-positive bacilli or the increase in pathogenic microbes, such as Gram-negative bacilli, resulting in vaginal infections (abstract). The methods or compositions of the invention may be useful include, but are not limited to, fungal (e.g., yeast infection), bacterial (e.g., bacterial vaginosis), viral or parasitic (e.g., trichomonas) infections. The infections include those characterized/diagnosed as vaginitis, vaginal candidiasis, and vaginosis. Examples of some of the microorganisms that cause such infections include microorganisms of the genus Candida, particularly C. albicans and C. tropicalis, and T. glabrata, Gardneralla (vaginalis), various mixed anaerobic bacteria and Peptostreptococcus bacteria. These vaginal infections may result in a pathological discharge from the vagina, great discomfort to a female patient (page 2, [0016]). A method for treating or preventing a disturbance of vaginal bacterial flora in mammals comprising vaginal administration of an effective amount of a composition comprising an enzyme capable of producing peroxide  and oxidizable substrate upon administration of the composition to the vagina of said mammal, in one embodiment, the enzyme is Pyranose oxidase, and the substrate is D-glucono-1,5-lactone (page 3, table 1; Claims 27-36). The composition comprises a carrier such as vaginal insert, tablet, suppository, pessary, powder, talc or other solid, solution, liquid, spray, aerosol, douche, ointment, tampon, syringe-like applicator, foam, cream, gel, bioadhesive gel, paste, microcapsule, vaginal sponge, vaginal ring, controlled, sustained release compositions, or a combination thereof (claims 41-42). This teaches applicant’s claims 28-29. The composition comprises about 0.5 to about 1000 units of enzyme and about 0.05% to about 99% by weight of substrate (claim 60). The composition may contain additional antimicrobial, antifungal agents, but not required (page 4, [0035]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Payne et al.  is that Payne et al.   is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 18-24, Payne et al.  teaches a method of treating a fungal infection by administering a composition comprising glucono-delta-lactone and Talc (carrier) to vagina, no additional step and no additional antifungal agent is required.
Regarding claims 25-26, Payne et al.  teaches glucono-delta-lactone at about 0.05% to about 99%, when glucono-delta-lactone is about 85% to 95% with additional other ingredient, less than 10% of water is obvious.
Regarding claim 27, Payne et al.  teaches controlled and sustained release, one artisan in the art would have motivated to optimize and have glucono-delta-lactone available (released) to vagina after 4h. MPEP 2144.05. Especially in the absence of criticality of the claimed range, it is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 18-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US20060172007).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Ahmad et al.  teaches this invention relates to aqueous buffered compositions and methods for lowering vaginal pH and reducing the level of self-perceived vaginal odor. Such compositions may be applied to the vaginal area to lower vaginal pH and assist in maintaining such pH over a period of time (abstract). The compositions and methods of this invention also relate to compositions containing: a) a buffering system; and b) a pharmaceutically acceptable carrier for use in adjusting and maintaining vaginal pH and reducing perceived vaginal odor (page 2, [0038-0040]). The buffering agents according to this invention may be applied into the vagina prior to, during, or after an intravaginal antifungal drug treatment. The buffering agents may be co-administered with the antifungal azole in the same composition, or as two different or separate compositions, but administered together or substantially simultaneously (page 3, [0048]). The compositions of this invention should also contain at least one buffering system or agent. Preferably, such buffering agent is gluconodeltalactone ("GDL") (page 4, [0055]). The buffering agent in the composition should be present in an amount of from about 0.01 % to about 50% w/w (page 3, [0045]).  Other components may be present in the compositions of this invention such as water, anti-oxidants, chelating agents, preservatives, oils, waxes, surfactants, emulsifiers, viscosity building agents, solvents, moisturizing agents, solubilizers and bioadhesives/muco-adhesives and the like. The relative quantities of such components may vary according to the desired nature and consistency of the composition, including creams, ointments, waxy suppositories, gelatin capsules, anhydrous polymeric suppositories and the like (page 3, [0046]). Although the effectiveness of these VVC effective azole products for treating bacterial vaginosis related infections has not been proven, using the compositions of this invention, there exists an opportunity to develop an effective dosage from these safe antimycotic-effective compounds for vaginal infections such as candidiasis, bacterial vaginosis, and mixed infections, and inhibit C. albicans in the vagina (page 3, [0043]; page 4, [0053]).).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ahmad et al.  is that Ahmad et al.    is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 18-20 and 22-25, Ahmad et al.  teaches a method of treating vaginal infections such as candidiasis, bacterial vaginosis, and mixed infections, and inhibiting C. albicans in the vagina by administering a composition comprising about 0.01 % to about 50% w/w of gluconodeltalactone in a pharmaceutically acceptable carrier. No additional step is required.
Regarding claim 26, since the carrier is anhydrous polymeric suppositories in one embodiment, less than 10% of water is obvious in the absence of evidence to the contrary.
Regarding claim 27, this is considered as inherency of prior art step, especially the carrier is suppository. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same composition by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Ahmad et al. teaches, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US20040126369) in view of Roberts et al. (“Treatment of asymptomatic vaginal candidiasis in pregnancy to prevent preterm birth: an open-label pilot randomized controlled trail”, BMC Pregnancy & Childbirth, 2011, 11:18).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Payne et al. teaching has already been in the above 103 rejection and is incorporated herein by reference.
Roberts et al. teaches of 779 women approached, 500 (64%) participated in candidiasis screening, and 98 (19.6%) had asymptomatic vaginal candidiasis and were randomized to clotrimazole or usual care. Women were not inconvenienced by participation in the study, laboratory testing and medication dispensing were problem-free, and the follow-up rate was 99%. There was a tendency towards a reduction in spontaneous preterm birth among women with asymptomatic candidiasis who were treated with clotrimazole RR = 0.33, 95%CI 0.04-3.03 (abstract).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and  Payne et al.  is that Payne et al.   do not expressly teach preventing preterm birth. This deficiency in Payne et al.  is cured by the teachings of Roberts et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Payne et al., as suggested by Roberts et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prevent preterm birth by treating vaginal candidiasis with a composition comprising glucono-delta-lactone because treating vaginal candidiasis resulted in a reduction in spontaneous preterm birth among women with asymptomatic candidiasis, therefore, it is obvious for one of ordinary skill in the art to prevent preterm birth by treating vaginal candidiasis with a composition comprising glucono-delta-lactone and produce instant claimed invention with reasonable expectation of success. 
Regarding claim 30-33, Payne et al.  teaches a method of treating a fungal infection by administering a composition comprising glucono-delta-lactone and Talc (carrier) to vagina, no additional step and no additional antifungal agent is required.
Regarding claims 34-35, Payne et al.  teaches glucono-delta-lactone at about 0.05% to about 99%, when glucono-delta-lactone is about 85% to 95% with additional other ingredient, less than 10% of water is obvious.
Regarding claim 36, Payne et al.  teaches controlled and sustained release, one artisan in the art would have motivated to optimize and have glucono-delta-lactone available (released) to vagina after 4h. MPEP 2144.05. Especially in the absence of criticality of the claimed range, it is obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10993907 in view of Roberts et al. (“Treatment of asymptomatic vaginal candidiasis in pregnancy to prevent preterm birth: an open-label pilot randomized controlled trail”, BMC Pregnancy & Childbirth, 2011, 11:18). The reference patent teaches each limitation of applicant’s claimed invention except preventing preterm birth, as suggested by Roberts et al., as discussed in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 18-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 18-22, 35, 3740, 46, 54-55 and 57 of copending Application No. 16753899. The copedning application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claims 18-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17601521 in view of Roberts et al. (“Treatment of asymptomatic vaginal candidiasis in pregnancy to prevent preterm birth: an open-label pilot randomized controlled trail”, BMC Pregnancy & Childbirth, 2011, 11:18). The reference patent application teaches each limitation of applicant’s claimed invention except preventing preterm birth, as suggested by Roberts et al., as discussed in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613